Notice of Pre-AIA  or AIA  Status
     The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the reply filed October 11, 2022.
Status of claims: claims 21-35, 37, 38, and 40 are pending. 

        Foreign priority and Continuation data  
Acknowledgment is made of applicant's claim for foreign priority based on applications United Kingdom 0518443.7 filed 9/9/2005; the certified copy thereof has been in the file. 
This application is a CON of 14918432 filed 10/20/2015 (now abandoned) which is a DIV of 11991690 filed 3/30/2009 (now US Pat. No. 9192648) which is a 371 of PCT/GB2006/003265 filed 9/05/2006.
		
Maintenance of Rejections, changes necessitated by amendment 

         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-35, 37, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Pat. No. 9192648 (‘648). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 
		Claim 1 of ‘648  claims a method of treating myasthenia gravis (MS) comprising administering subcutaneously to a human subject in need thereof a therapeutically effective amount of an agent that binds complement C5 protein, wherein the agent is: (a) a protein comprising or consisting of the amino acid sequence of SEQ ID NO: 2; (b) a protein comprising or consisting of amino acids 19 to 168 of SEQ ID NO: 2; (c) a protein comprising or consisting of an amino acid sequence having at least 95% sequence identity to amino acids 19 to 168 of SEQ ID NO: 2; or (d) a fragment of SEQ ID NO: 2, wherein said fragment comprises six cysteine residues that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart, respectively, as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO:2; wherein the agent is administered  with other drug such as prednisone, cyclosporine, or azathioprine (instant claim 40) that is an immunosuppressant, and wherein said fragment inhibits cleavage of C5 by classical and alternative C5 convertases, which is the common subject matters of instant claims 21, 33-35, 37-38 and 40.
		In addition, ‘648 has disclosed that the agent is administered every two or three days (col.8, lines 1-2, ‘648) of the specification of ‘648. 
		Claims 2, 4, 5, 6, 7, 8, 9, 10, 11 and 12 of ‘648 disclose the common subject matters of instant claims 22, 24, 25, 26, 27, 28, 29, 30, 31 and 32, respectively.  
	      Regarding instant claim 23, SEQ ID NO:2 of ‘648 and instant SEQ ID NO:2 are identical. Since the amino acid sequence shown in instant Figure 2 is SEQ ID NO:2 which is derived from Ornithodoros moubata (instant claim 23), the claim 1 ‘648 discloses the common subject matter of instant claim 23. 
Thus, the instant claims and the claims of ‘648 discussed above are not patentably distinct from each other. 

	Applicants urge that the independent claims have been amended to recite that the agent is administered every two or three days and therefore the ODP rejection is overcome because the claims of the patent ‘648 do not recite or suggest this limitation.
	In response, Claim 1 of ‘648 teaches to treat myasthenia gravis by administering the agent without any dosing regimen and therefore encompasses all dosing regimens, including the administration of the agent every two or three days. As noted in the rejection, this dosing regimen is disclosed at col.8, lines 1-2of the specification of ‘648. Therefore, this argument is not persuasive.

                                               Conclusion
	  No claims are allowed. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656